DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on February 21, 2022. Claims 1, 5-6, 8 and 15 have been amended.
Currently claims 1-20 are pending. Claims 1, 8 and 15 are independent.  



Response to Amendments
The 35 U.S.C. § 112(b) rejection to claims 1-20 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
Application’s amendments to claims 1, 5-6, 8 and 15 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 has been maintained.



Response to Arguments
Applicant’s arguments filed on February 21, 2022 have been fully considered but they are not persuasive.
In the Remarks on page 13, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that claim 1 does not recite an abstract idea and, in the alternative, the elements of claim 1 integrate the alleged abstract idea into a technical solution for an inherently technical problem.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Claim 1 recites limitations “a rules manager [] generates rules and rule sets, a scoring engine generates data quality scores, a job manager [] generates data assessment tasks, produce the data quality scores, a hierarchical scoring aggregator [] aggregates a first and second set of the data quality scores, a persistence component [] roll up the first tier aggregated data quality score, and reports one of the first tier aggregate data quality score”, which are concepts fall within the certain methods of organizing human activity grouping related to – fundamental economic practices, commercial or legal interactions (including agreements in the form of contracts; legal obligations, advertising, marketing or sales activities or behaviors; business relations), an/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The mere nominal recitation of generic computer components (e.g., memory, processor) do not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Further, in order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. Here, beyond the abstract idea, claim 1 recites the additional elements of “a memory” storing instructions, “a processor” for executing the instructions to perform the steps, and “a dashboard display” for displaying the first tier and second tier aggregate data quality score. These additional elements are recited at a high level of generality and merely invoked as tools to perform generic computer functions, at best, the processor may execute the instructions (e.g., a data importer) to import (retrieve) data from a data lake (database), and (e.g., a reporting component) to display one of the updated first tier aggregate data quality score or the updated second tier aggregate data quality score. However, using a processor to import (retrieve or query) data from a data lake or display data quality scores are no more than generic computer functions. Thus, the additional elements, when considered individually and as an ordered combination, they do not integrate the abstract idea into a practical application because they do not reflect an improvement to the functioning of the computer itself, or another technology or technical field, or impose any meaningful limits on practicing the abstract idea. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.

In the Remarks on page 14, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that claim 1 is directed to an inventive concept and adds a combination of limitations that are not well-understood, routine, conventional activity in the field.
In response to Applicant’s arguments, the Examiner respectfully disagrees. To determine whether a claim contains an ‘inventive concept’, the primary requirement is to determine whether the element or combination of elements in the claim that sufficiently ensures the claim in practice amounts to significantly more than the abstract idea. See 84 Fed. Reg. 56; and Alice, 573 U.S. at 217 (“[W]e consider the elements of each claim both individually and ‘as an ordered combination’” to determine whether the claim includes “significantly more” than the ineligibility concept).  Here, claim 1 recites the additional elements of “a memory” for storing instructions, “a processor” for implementing a plurality of components, and “a dashboard display” for displaying the data quality score. The Specification discloses these additional elements at a high level of generality, for example, “the disclosure are capable of implementation with numerous other general-purpose or special-purpose computing system environments, configurations, or devices. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with aspects of the disclosure include, but are not limited to, smart phones, mobile tablets, mobile hand-held or laptop devices, multiprocessor systems, gaming consoles, microprocessor-based system, set top boxes, programmable consumer electronics, mobile telephones, mobile computing and/or communication devices…” See ¶ 43. Thus, the combination of elements does no more than any generic computer for storing data, executing program, and displaying information, which are well-known computing systems. Conventional computer components operating to collect, manipulate, and display data are well understood, routine, and conventional to a skilled artisan. See Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (generic computer components, such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Alice, 573 U.S. at 226 (“Nearly every computer will include a ‘communications controller’ and [a] ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327 (Fed. Cir. 2017) (explaining that receiving a request to execute a database search and delivering records are routine computer functions that can only be described as generic or conventional); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”).

In the Remarks on page 16, Applicant argues that the combination of references fails to teach or suggest “a persistence component, implemented on the processor, that executes an ongoing score rollup strategy to roll up the first tier aggregate data quality score for the first hierarchical data entity unit and the first tier aggregate data quality score for the second hierarchical data entity units into a second tier aggregate data quality score”. However, Applicant’s arguments are directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.

In the Remarks on page 17, Applicant argues that the combination of references fails to teach or suggest “in response to the data importer importing updated data from the data leak: the hierarchical scoring aggregator aggregates updated first and second set of the data quality scores into updated first tier aggregate data quality scores, the persistence component rolls up the updated first tier aggregate data quality scores into an updated second tier aggregate data quality score, and reporting component displays on the updated first tier aggregate data quality score or the updated second tier aggregate data quality score”. However, Applicant’s arguments are directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-7 are directed to a tool comprising a memory and a processor, which falls within the statutory category of a machine; claims 8-14 are directed to a method for performing the steps, which falls within the statutory category of a process; and claims 15-20 are directed to one or more computer storage device excluding transmission medium (¶ 45), storing computer-executable instructions, which fall within the statutory category of a product. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 8 recites the limitations of “importing data from a data lake (gathering data); generating rules and rules sets for the imported data, using weights, generating data quality score for the imported data using the rule sets, generating data assessment tasks, produce the data quality score for a plurality of hierarchical data entity units, aggregating a first set of data quality scores for a first hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score, aggregating a second set of the data quality scores for a second hierarchical data entity unit of the plurality of hierarchical data entity units into a first tire aggregate data quality score, roll up the first tier aggregate data quality score for the first hierarchical data entity unit and the first tier aggregate data quality score for the second hierarchical data entity unit into a second tier aggregate data quality score, and reporting an aggregate data quality score via a dashboard display, aggregating updated first and second set of data quality scores into updated first tier aggregate data quality scores, rolling up the updated first tier aggregate data quality scores into an updated second tier aggregate data quality score (manipulating data); and displaying one of the updated first tier aggregate data quality score or the updated second tier aggregate data quality score (displaying data)”, and the dependent claims further recite the similar limitations of “aggregating data quality scores, generating data metrics, mapping the data assessment tasks, reporting aggregate data quality score, and providing data from a data intake node (e.g., inventory management system, retail sales terminal, or a website) to the data lake”. Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017). The limitations, as drafted, are concepts fall within the certain methods of organizing human activity grouping related to – fundamental economic practices, commercial or legal interactions (including agreements in the form of contracts; legal obligations, advertising, marketing or sales activities or behaviors; business relations), an/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The mere nominal recitation of generic computer components (e.g., memory, processor) do not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. See Under the 2019 Guidance, 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 8 recites an additional elements of “a processor” for performing the steps, and “a dashboard display” for reporting an aggregate data quality score. The Specification discloses these additional elements at a high level of generality, for example, “Processor(s) 614 are programmed to execute computer-executable instructions for implementing aspects of the disclosure” (see ¶ 40); and “dashboard display 154 is output to a presentation component 616” (see ¶ 24). When given the broadest reasonable, the dashboard display is directed to a user interface requires no more than a generic computer component for displaying the reported score.  Thus, the additional elements, whether considered individually and as an order combination do not integrate the abstract idea into a practical application because importing (retrieve) data from a data lake and displaying a dashboard with aggregate data quality score do not reflect an improvement to the functioning of a computer itself, or another technology or technical field. Accordingly, the claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 8 recites an additional elements of “a processor” for performing the steps, and “a dashboard display” for reporting an aggregate data quality score. The Specification discloses these additional elements at a high level of generality and merely invoked as tools to perform generic computer functions, for example, “Processor(s) 614 are programmed to execute computer-executable instructions for implementing aspects of the disclosure” (see ¶ 40); and “dashboard display 154 is output to a presentation component 616” (see ¶ 24). At best, the processor may perform the step of importing (retrieving) data from a data lake (database), and displaying one of the updated first tier aggregate data quality score or the updated second tier aggregate data quality score via a dashboard, which required no more than a generic computer with the basic capabilities. However, using the processor for importing and displaying information have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)).  Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claim (1) reflect an improvements to the functioning of a computer itself, or another technology or technical field; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or thing; or (4) provide some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claim 8-14 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims – 1-7 and 15-20 parallel claims 8-14 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Wong et al., (US 2016/0267082, hereinafter: Wong), and in view of Kapoor et al., (US 8874565 B1, hereinafter: Kapoor), and further in view of Mill (US 2013/0262035).
Regarding claim 1, Wong discloses a data quality assessment and monitoring tool comprising:
a memory storing instructions operative for execution by a processor (see Fig. 8; ¶ 334, ¶ 343);
the processor, coupled to the memory, that executes the instructions stored on the memory (see Fig. 8; ¶ 340-341);
a data importer, implemented on the processor, that generates data from a data lake: (see ¶ 8-9, ¶ 27-28, ¶ 33, ¶ 156 and claim 1);
a rules manager, implemented on the processor, that generates rules and rule sets for the imported data, using weights, wherein the rule sets include a first rules and weights and a second rules and weights (see ¶ 8, ¶ 28-29, ¶ 30, ¶ 57, ¶ 109, ¶ 127-129 and ¶ 326); 
a scoring engine, implemented on the processor, that generates data quality scores for the imported data using the rule sets (see ¶ 61, ¶ 128-129 and ¶ 131);
a job manager, implemented on the processor, that:
generates data assessment tasks (see ¶ 81, ¶ 130-131 and ¶ 151-152), and
data profiler, implemented on the processor, that: 
uses the scoring engine and the imported data to produce the data quality scores for a plurality of hierarchical data entity units including a first hierarchical data entity unit and a second hierarchical data entity unit (see ¶ 126, ¶ 129-132, ¶ 338, claim 12), and 
a reporting component, implemented on the processor, that dynamically reports one of the first tier aggregate data quality score or the second tier aggregate data quality score via a dashboard display based on the executed ongoing score rollup strategy (see ¶ 61, ¶ 64, ¶ 119, ¶ 193, ¶ 240 and ¶ 265),
wherein, in response to the data importer importing updated data from the data lake:
the hierarchical scoring aggregator aggregates updated first and second set of the data quality scores into updated first tier aggregate data quality scores (see ¶ 64, ¶ 126, ¶ 235-236, ¶ 265); and
the reporting component displays one of the updated first tier aggregate data quality score or the updated second tier aggregate data quality score (see ¶ 19-26, ¶ 235-236). 

Wong discloses a data management for receiving data from a plurality of sources to improve the data quality, the identification, the aggregation, transformation and presentation of the data for various users. These data may have aggregated in varying levels of quality, such as different levels of reliability, completeness, accuracy, etc.; and a weighted system is used to resolve conflict based on the source metadata (see ¶ 43, ¶ 70-71 and ¶ 326). Wong does not explicitly disclose aggregating a first set of data quality score and a second set of data quality scores, however, Kapoor in an analogous art for document data quality manage discloses 
a hierarchical scoring aggregator, implemented on the processor, that: 
aggregates a first set of the data quality scores for a first hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score, the first hierarchical data entity unit having the first rules and weights (see claims 3, 8, and 21), 
aggregates a second set of the data quality scores for a second hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score, the second hierarchical data entity unit having the second rules and weights (see claims 3, 8, and 21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wong and Kapoor do not explicitly disclose the following limitations; however, Mills in an analogous art for managing measurement data discloses
a persistence component, implemented on the processor, that executes an ongoing score rollup strategy to roll up the first tier aggregate data quality score for the first hierarchical data entity unit and the first tier aggregate data quality score for the second hierarchical data entity unit into a second tier aggregate data quality score (see ¶ 6-10, claim 3);
the persistent component rolls up the updated first tier aggregate data quality scores into an updated second tier aggregate data quality score (see ¶ 6-7, ¶ 73-75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong and in view of Kapoor to include the teaching of Mills in order to gain the commonly understood benefit of such adaption, such as providing the benefit of more optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Wong does not explicitly the following limitations; however, Kapoor discloses the tool of claim 1 wherein the hierarchical scoring aggregator aggregates a plurality of second tier aggregate data quality scores for a plurality of hierarchical data entity units into a third tier aggregate data quality score, using differently-customized rules and weights for different hierarchical data entity units in the plurality of hierarchical data entity units (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3, Wong discloses the tool of claim 1 wherein the scoring engine further generates data metrics for the imported data and the rule sets (see ¶ 10-12, ¶ 21, ¶ 61, ¶ 128);
the data imported from the data take includes raw copies of source data and transformed data (see ¶ 73, ¶ 191).
Regarding claim 4, Wong discloses the tool of claim 1 wherein the job manager further maps the data assessment tasks to the rule sets and the hierarchical data entity units (see ¶ 16-18, ¶ 28, ¶ 64, ¶ 237-238: describes “data linkage” through mapping).
Regarding claim 5, Wong the tool of claim 1 wherein:
the first tier aggregate data quality score measures an aggregate quality of data in the first tier and the second tier aggregate data quality score measures an aggregate quality of data in the second tier (see ¶ 70-71, ¶ 265). 
Wong does not explicitly the following limitations; however, Kapoor discloses 
the first rules and weights and the second rules and weights are customized for a particular hierarchical data entity unit (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6, Wong discloses the tool of claim 1 wherein: 
the reporting component further reports aggregate data quality scores for a plurality of different tiers including a first tier and a second tier (see ¶ 20-21, ¶ 239-240),
the first tier represents particular data entities (see ¶ 234), and 
the second tier represents product line levels (see ¶ 235).

In addition, the phrase(s) merely describing the specific attributes of the tier are directed to non-function descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 7, Wong discloses the tool of claim 1 further comprising: 
a data intake node for providing data to the data lake, wherein the data intake node comprises at least one node selected from the list consisting of: an inventory management system, a retail sales terminal, and a website portal (see ¶ 10-11, ¶ 66, ¶ 118-119 and ¶ 160: regarding providing data from different data feeds).

Regarding claim 8, Wong discloses a method of data assessment and monitoring, the method comprising:
Importing, by a processor, data from a data lake (see ¶ 8-9, ¶ 27-28 and claim 1);
generating, by a processor, rules and rule sets for the imported data, using weights, wherein the rule sets include a first rules and weights and a second rules and weights (see ¶ 8, ¶ 28-29, ¶ 30, ¶ 57, ¶ 109, ¶ 127-129 and ¶ 326);
generating, by a processor, data quality scores for the imported data using the rule sets (see ¶ 61, ¶ 128-129, ¶ 131);
generating, by a processor, data assessment tasks (see ¶ 81, ¶ 130-131 and ¶ 151-152);
running, by a processor, data assessment tasks using a scoring engine and the imported data to produce the data quality scores for a plurality of hierarchical data entity units including a first hierarchical data entity unit and a second hierarchical data entity unit (see ¶ 126, ¶ 129-132, ¶ 338, claim 12);
dynamically reporting, by the processor, one of the first tier aggregate data quality score or the second tier aggregate data quality score via a dashboard display based on the executed ongoing score rollup strategy (see ¶ 61, ¶ 64, ¶ 119, ¶ 193, ¶ 240 and ¶ 265),
in response to importing updated data from the data lake:
aggregating updated first and second set of the data quality scores into updated first tier aggregate data quality scores (see ¶ 64, ¶ 126, ¶ 235-236, ¶ 265); and
displaying one of the updated first tier aggregate data quality score or the updated second tier aggregate data quality score (see ¶ 19-26, ¶ 235-236). 

Wong discloses a data management for receiving data from a plurality of sources to improve the data quality, the identification, the aggregation, transformation and presentation of the data for various users. These data may have aggregated in varying levels of quality, such as different levels of reliability, completeness, accuracy, etc.; and a weighted system is used to resolve conflict based on the source metadata (see ¶ 43, ¶ 70-71 and ¶ 326). Wong does not explicitly disclose aggregating a first set of data quality score and a second set of data quality scores, however, Kapoor in an analogous art for document data quality manage discloses 
aggregating, by a processor, a first set of the data quality scores for a first hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score, the first hierarchical data entity unit having the first rules and weights (see claim 3, 8, and 21);
aggregating, by a processor, a second set of the data quality scores for a second hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score, the second hierarchical data entity unit having the second rules and weights (see claim 3, 8, and 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wong and Kapoor do not explicitly disclose the following limitations; however, Mills in an analogous art for managing measurement data discloses
executing an ongoing score rollup strategy to roll up the first tier aggregate data quality score for the first hierarchical data entity unit and the first tier aggregate data quality score for the second hierarchical data entity unit into a second tier aggregate data quality score (see ¶ 6-10, claim 3);
rolling up the updated first tier aggregate data quality scores into an updated second tier aggregate data quality score (see ¶ 6-7, ¶ 73-75).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong and in view of Kapoor to include the teaching of Mills in order to gain the commonly understood benefit of such adaption, such as providing the benefit of more optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9, Wong does not explicitly the following limitations; however, Kapoor discloses the method of claim 8 further comprising: aggregating a plurality of second tier aggregate data quality scores for a plurality of hierarchical data entity units into a third tier aggregate data quality score, using differently-customized rules and weights for different hierarchical data entity units in the plurality of hierarchical data entity units (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10, Wong discloses the method of claim 8 further comprising: generating data metrics for the imported data and the rule sets (see ¶ 10-12, ¶ 21, ¶ 61, ¶ 128).
Regarding claim 11, Wong discloses the method of claim 8 further comprising: mapping the data assessment tasks to the rule sets and the hierarchical data entity units (see ¶ 16-18, ¶ 28, ¶ 64, ¶ 237-238: describes “data linkage” through mapping).
Regarding claim 12, Wong discloses the method of claim 8 wherein the first rules and weights and the second rules and weights are customized for a particular hierarchical data entity unit (see ¶ 58-59, ¶ 70, ¶ 129, and ¶ 241-242).
Regarding claim 13, Wong discloses the method of claim 8 further comprising: reporting aggregate data quality scores for a plurality of different tiers (see ¶ 20-21, ¶ 239-240).
Regarding claim 14, Wong discloses the method of claim 8 further comprising: providing data from a data intake node to the data lake, wherein the data intake node comprises at least one node selected from the list consisting of: an inventory management system. a retail sales terminal, and a website portal (see ¶ 10-11, ¶ 66, ¶ 118-119 and ¶ 160: regarding providing data from different data feeds).
Regarding claim 15, Wong discloses one or more computer storage devices having computer-executable instructions stored thereon for data assessment and monitoring, which, on execution by a computer (see Claims 9, 10), cause the computer to perform operations comprising: 
providing data from a data intake node to a data lake, wherein the data intake node comprises at least one node selected from the list consisting of: an inventory management system a retail sales terminal, and a website portal (see (see ¶ 10-11, ¶ 66, ¶ 118-119 and ¶ 160: regarding providing data from different data feeds);
importing data from the data lake (see ¶ 8-9; ¶ 27-28 and claim 1);
generating rules and rule sets for the imported data, using weights, wherein the rule sets include a first rules and weights and a second rules and weights (see ¶ 8, ¶ 28-29, ¶ 30, ¶ 57, ¶ 109, ¶ 127-129 and ¶ 326);
generating data quality scores for the imported data using the rule sets: generating data assessment tasks (see ¶ 61, ¶ 128-129, ¶ 131);
mapping the generated data assessment tasks to the rule sets and a plurality of hierarchical data entity units to generate a data quality assessment map, the data quality assessment map providing a detailed mapping between the hierarchical data entity units and the rule sets (see ¶ 8, ¶ 17-21, ¶ 28-29, ¶ 64, ¶ 232, ¶ 235-237, ¶ 240);
running the mapped data assessment tasks using a scoring engine and the imported data to produce the data quality scores for the plurality of hierarchical data entity units (see ¶ 8; ¶ 70-71, ¶ 81, ¶ 130-132); 
collating the data quality scores into dimensional scores for the plurality of hierarchical data entity units (see ¶ 28, ¶ 49, ¶ 59-61, ¶ 113-115, ¶ 129, ¶ 134 and ¶ 244); 
dynamically reporting one of the first tier aggregate data quality score or the second tier aggregate data quality score via a dashboard display based on the executed ongoing score rollup strategy (see ¶ 8; ¶ 15, ¶ 19, ¶ 27, ¶ 61, ¶ 64, ¶ 119, ¶ 141-145, ¶ 193, ¶ 240 and ¶ 265),
wherein, in response to the data importer importing updated data from the data lake, the computer-executable instructions further cause the processor to perform operations comprising:
aggregating updated first and second set of the data quality scores into updated first tier aggregate data quality scores (see ¶ 64, ¶ 126, ¶ 235-236, ¶ 265); and
displaying one of the updated first tier aggregate data quality score or the updated second tier aggregate data quality score (see ¶ 19-26, ¶ 235-236). 

Wong discloses a data management for receiving data from a plurality of sources to improve the data quality, the identification, the aggregation, transformation and presentation of the data for various users. These data may have aggregated in varying levels of quality, such as different levels of reliability, completeness, accuracy, etc.; and a weighted system is used to resolve conflict based on the source metadata (see ¶ 43, ¶ 70-71 and ¶ 326). Wong does not explicitly disclose aggregating a first set of data quality score and a second set of data quality scores, however, Kapoor in an analogous art for document data quality manage discloses 
aggregating a first set of the data quality scores for a first hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score, the first hierarchical data entity unit having the first rules and weights (see claim 3, 8, and 21);
aggregating a second set of the data quality scores for a second hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score, the second hierarchical data entity unit having the second rules and weights (see claim 3, 8, and 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.16. The one or more computer storage devices of claim 15 wherein the operations further comprise: aggregating a plurality of second tier aggregate data quality scores For a plurality of hierarchical data entity units into a third tier aggregate data quality score, using differently-customized rules and weights for different hierarchical data entity units in the plurality of hierarchical data entity units (see ¶ [0058-0059], [0070], [00129]: describes different qualities of data and their own different rules).
Wong and Kapoor do not explicitly disclose the following limitations; however, Mills in an analogous art for managing measurement data discloses
executing an ongoing score rollup strategy to roll up the first tier aggregate data quality score for the first hierarchical data entity unit and the first tier aggregate data quality score for the second hierarchical data entity unit into a second tier aggregate data quality score (see ¶ 6-10, claim 3); and
rolling up the updated first tier aggregate data quality scores into an updated second tier aggregate data quality score (see ¶ 6-7, ¶ 73-75).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong and in view of Kapoor to include the teaching of Mills in order to gain the commonly understood benefit of such adaption, such as providing the benefit of more optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16, Wong does not explicitly the following limitations; however, Kapoor discloses the one or more computer storage devices of claim 15 wherein the operations further comprising: 
aggregating a plurality of second tier aggregate data quality scores for a plurality of hierarchical data entity units into a third tier aggregate data quality score, using differently-customized rules and weights for different hierarchical data entity units in the plurality of hierarchical data entity units (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 17, Wong discloses the one or more computer storage devices of claim 15 wherein the operations further comprise: generating data metrics for the imported data and the rule sets (see ¶ 10-12, ¶ 21, ¶ 61 and ¶ 128).
Regarding claim 18, Wong discloses the e one or more computer storage devices of claim 15 wherein the operations further comprise: mapping the data assessment tasks to the rule sets and the hierarchical data entity units (see ¶ 16-18, ¶ 28, ¶ 64 and ¶ 237-238: describes “data linkage” through mapping).
Regarding claim 19, Wong does not explicitly the following limitations; however, Kapoor discloses the one or more computer storage devices of claim 15; wherein the first rules and weights and the second rules and weights are customized for a particular hierarchical data entity unit (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20, Wong discloses the one or more computer storage devices of claim 15 wherein the operations further comprise: reporting aggregate data quality scores for a plurality of different tiers (see ¶ 20-21, ¶ 70-71, ¶ 239-240: describes reporting the data quality on varying quality levels).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al., (US 10764312 B2) discloses a system that performs data aggregation against user-defined subsets of multiple variable columns within an aggregation table and enable users to generate rules by defining values for user-defined subsets of variables.
Blackwell (US 10272341 B1) discloses a method for generating game levels based on estimated quality score using a procedural level generation algorithm.
“Handbook on Data Quality Assessment Methods and Tools”, by Bergdahl et al., European Commission, Eurostat, Wiesbaden, 2007.
“A Review of Data Quality Assessment Methods for Public Health Information Systems”, by Chen et al., School of Information Systems and Technology, Faculty of Engineering and Information Sciences, University of Wollongong, Australia. Int. J. Environ. Res. Public Health 2014, 11, pg. 5170-5207.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624